DETAILED ACTION
	The following action is in response to application 16/890,072 filed on June 2, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, on line 6, the limitation of “a driven pulley speed” is already introduced on line 2.  It is suggested application amend “a driven pulley speed” to “the driven pulley speed.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori ‘718.  With regard to claim 1, Hattori teaches a method of operating a vehicle, the vehicle comprising: 5an engine (paragraph 21); a throttle operator (@ 301) being moveable by a driver of the vehicle; a throttle valve (paragraph 33) regulating airflow to the engine, a throttle valve position being based at least in part on a throttle operator position; a continuously variable transmission (CVT) 100 operatively connected to 10the engine, the CVT including a driving pulley 130, a driven pulley 150, and a belt 140 operatively connecting the driving pulley to the driven pulley; at least one ground engaging member operatively connected to the driven pulley and comprising at least one of: a wheel and a track; a piston (integral to moveable sheave of 130) operatively connected to the driving pulley for applying a 15piston force to the driving pulley when actuated and thereby changing an effective diameter of the driving pulley; and a control unit 200 for controlling actuation of the piston and the piston force, 20the method comprising: detecting a stall condition indicative of the vehicle being stalled (paragraph 33; based on vehicles speed and throttle operator); and responsive to the detection of the stall condition, setting the piston force to be zero S230.  With regard to claim 5, Hattori teaches the method, wherein the piston is at least one of: pneumatically actuated and hydraulically actuated (via 131).



1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto ‘503.  With regard to claim 1, Kawamoto teaches a method of operating a vehicle, the vehicle comprising: 5an engine 1; a throttle operator (paragraph 30) being moveable by a driver of the vehicle; a throttle valve (paragraph 30) regulating airflow to the engine, a throttle valve position being based at least in part on a throttle operator position; a continuously variable transmission (CVT) 4 operatively connected to 10the engine, the CVT including a driving pulley 21, a driven pulley 22, and a belt 23 operatively connecting the driving pulley to the driven pulley; at least one ground engaging member operatively connected to the driven pulley and comprising at least one of: a wheel and a track 7; a piston (integral moveable sheave of 21) operatively connected to the driving pulley for applying a 15piston force to the driving pulley when actuated and thereby changing an effective diameter of the driving pulley; and a control unit 13 for controlling actuation of the piston and the piston force, 20the method comprising: detecting a stall condition indicative of the vehicle being stalled (paragraph 54); and responsive to the detection of the stall condition, setting the piston force to be zero (paragraph 120).  With regard to claim 4, Kawamoto teaches the method, wherein: 15026830.2- 47 - the vehicle comprises a brake operatively connected to the at least one ground engaging member; and the stall condition further comprising the brake being actuated (paragraph 54).  With regard to claim 5, Kawamoto teaches the method, 
wherein the piston is at least one of: pneumatically actuated and hydraulically actuated (via 23a).


Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method of operating a vehicle as claimed, and particularly  wherein the stall condition comprises: a driven pulley speed of the driven pulley decreasing; and a rate of decrease of the driven pulley speed being greater in magnitude than a stall threshold rate, the method comprising: 30determining the driven pulley speed, and including the remaining structure and controls of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roland ‘479 has been cited to show the parent document, wherein claim 2 is not considered to have a double patenting conflict with the present application, since an altitude would not be considered a “stall condition.”
Miyawaki ‘910 has been cited to show an instance where the force of the piston on the primary sheave is reduced to zero during deceleration (Fig. 5a (solid line)), however, if a brake switch is on (step 102) and the deceleration is greater than a threshold (step 104), the force of the piston will be held above zero (step 105; Fig. 5a (dotted line)).


Matsui ‘601 has been cited to show a control where during an engine stop condition (i.e. stall), the force on the piston is zero. 


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	




 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 5, 2021